This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Willy J. CANCEL
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000284

                          Decided: 30 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Kyle G. Phillips

 Sentence adjudged 31 August 2020 by a special court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
 ing of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for 154 days, and a bad-conduct
 discharge.

                              For Appellant:
                      Major Brian L. Farrell, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Cancel, NMCCA No. 202000284
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2